Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                              SO UT H ER N DIST R IC T O F FLO R IDA           FILED BY P G           D.C
                                          M iam iDivision
                                  C aseN o.1:20-cv-23159-A M C                      2ES 0 1 2222
                                                                                    cAuN
                                                                                    s.
                                                                                       Ea
                                                                                        Gx
                                                                                         EUJs
                                                                                            E.n
                                                                                              Nl
                                                                                               osl
                                                                                                 ajoj
                                                                                       n.oFFLk.-M i
                                                                                                    E'
                                                                                                     cj
  IKSA EXIM ,INC.,a Floridacom oration
  and IZHAK K ASHAN I,an individual
                         Plaintiff
  VS.
  LA W REN CE A LLOU CH E TU a LA RRY
  ALLOUCHE JUaLARRY ALUSH r d
  ARIEL LLC,aPelmsylvanialim ited liability
  com pany,
                      Defendants

                  TH E D EFEND AN T'S A NSW ER TO TH E C OM PLA INT

  N 0W COM ES D efendantLany Allouche and ArielLLC,Pro Se,filesthisANSW ER to
  Plaintiffs Com plaintW ITH N EW M A TTER . In supportofsam e,they averas follow ing:

        1. DENIED.Defendantsdo nothavethesufficientinfonnation to fonnulate an answerto
           paragraph 1;thereforetheDefendantsresponseto paragraph 1isDENIED.

        2. DEN IED. Defendantsdo nothavethe sum cientinformation to formulatean answerto paragraph
           2,
            'thereforethe Defendantsresponseto paragraph 2 isDENIED .

        3. A DM ITTED .

        4. A DM ITTED .

        5. DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
           paragraph 5;thereforethe Defendantsresponseto paragraph 5 isDENIED.


                                      J'URISDICTION

        6. D ENIED .D efendantsdo nothave the suftk ientinform ation to form ulate an answ erto
           paragraph 6;therefore the D efendantsresponse to paragraph 6 isD EN IED .

                                  G EN ER AL ALL EG AT IO N S

        7. A DM ITTED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 2 of 19




     8. A DM ITTED .

     9. DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
        paragraph 9;therefore the Defendantsresponse to paragraph 9 isD EN IED .

     10.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
        paragraph 10;thereforethe Defendantsresponse to paragraph 10 isDENIED.

     11.DENIED.Defendantsdo nothavethe sufficientinfonnation to form ulatean answerto
        paragraph 11;thereforethe Defendantsresponseto paragraph 11 isDENIED.

     12.D EN IED .Defendants do nothavethe sufticientinfonnation to form ulate an answ erto
        paragraph 12;therefore the Defendantsresponse to paragraph 12 is DEN IED .

     13.DENIED.Defendantsdo nothavethe sufticientinfonnation to form ulatean answerto
        paragraph 13;thereforethe Defendantsresponse to paragraph 13 isDENIED.

     14.DENIED.Defendantsdo nothavethe sufticientinform ation to formulatean answerto
        paragraph 14;therefore the Defendantsresponse to paragraph 14 is DEN IED .

     15.DENIED.Defendantsdo nothavethe sufticientinfonnation to formulatean answerto
        paragraph 15;therefore the D efendantsresponse to paragraph 15 is DEN IED .

     16.DENIED.Defendantsdo nothavethe sufficientinform ation to fonnulatean answerto
        paragraph 16;thereforetheDefendantsresponseto paragraph 16 isDENIED.

     17.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
        paragraph 17;therefore the D efendantsresponse to paragraph 17 isD EN IED .

     18.DEN IED.Defendantsdo nothavethesufficientinform ation to fonnulatean answerto
        paragraph 18;thereforetheDefendantsresponseto paragraph 18isDENIED.

               a. D EN IED .Defendantsdo nothave the sufficientinfonnation to fonnulate an
                  answerto sub-paragraph t1a'';therefore the D efendants response to paragraph
                  çça''is D EN IED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 3 of 19




                 DENIED.Defendantsdo nothavethesuftk ientinform ationto formulate an
                 answerto sub-paragraph é+'';thereforetheDefendantsresponseto sub-
                 paragraph Sçb''isDENIED.
                 DENIED.Defendantsdo nothavethesufficientinform ation to formulate an
                 answerto sub-paragraph 11c'';thereforethe Defendantsresponseto sub-
                 paragraph tçc''is D EN IED .

     19.DENIED.Defendantsdo nothavethesuftk ientinformation to fonnulate an answerto
        paragraph 19;thereforetheDefendantsresponseto paragraph 19 isDENIED .

    20.DENIED.Defendantsdo nothavethesufficientinformation to form ulatean answerto
       paragraph 20;thereforetheDefendantsresponseto paragraph 20 isDENIED .

    21.DENIED.Defendantsdo nothavethesuffcientinform ation to form ulatean answerto
       paragraph 21;thereforetheDefendantsresponseto paragraph 21isDENIED .

    22.DENIED.Defendantsdo nothavethesufficientinform ation to form ulatean answerto
       paragraph 22;thereforetheDefendantsresponseto paragraph 22 isDENIED .

    23.DENIED.Defendantsdo nothavethesuffcientinfonnation to fonuulatean answerto
       paragraph 23;thereforetheDefendantsresponseto paragraph 23 isDENIED .

              a. DEN IED.Defendantsdo nothavethe sufficientinfonnation to fonnulatean
                 answerto sub-paragraph tça'''thereforethe Defendantsresponseto paragraph
                 tûa''is DEN IED .
                 DEN IED . Defendantsdo nothave the suftk ientinform ation to fonnulate an
                 answerto sub-paragraph û% '';therefore the Defendants response to sub-
                 paragraph Etb''is DEN IED .
                 DENIED.Defendantsdo nothavethe sufscientinformation to fonnulatean
                 answerto sub-paragraph :T'';thereforetheDefendantsresponseto sub-
                 Paragraph tlc''isD EN IED .

              d. DENIED.Defendantsdo nothavethe suffcientinformation to form ulatean
                 answ erto sub-paragraph <çd'';therefore the D efendants response to paragraph
                 tld''is DENIED .
              e. D EN IED . Defendants do nothave the sufficientinform ation to form ulate an
                 answerto sub-paragraph û1e'';thereforetheDefendantsresponseto sub-
                 Paragraph çle''isD EN IED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 4 of 19



              f. DENIED.Defendantsdo nothavethe suftk ientinformation to formulatean
                 answerto sub-paragraph t4f';thereforethe Defendantsresponseto sub-
                 paragraph tlf''is D EN IED .

    24.DENIED.Defendantsdo nothavethe sufficientinformation to formulate an answerto
       paragraph 24;thereforethe Defendantsresponse to paragraph 24 isDEN IED.

    25.DENIED.Defendantsdo nothave the sufficientinfonnation to form ulatean answerto
       paragraph 25;thereforetheDefendantsresponse to paragraph 25 isDEN IED.

    26.DENIED.Defendantsdo nothavethe sufticientinformation to formulate an answerto
       paragraph 26;thereforetheDefendantsresponseto paragraph 26 isDENIED.

    27.DENIED.Defendantsdo nothavethe sufficientinformation to fonnulate an answerto
       paragraph 27;thereforethe Defendantsresponse to paragraph 27 isDEN IED.

    28.DENIED.Defendantsdo nothavethesufficientinformation to formulate an answerto
       paragraph 28;thereforetheDefendantsresponse to paragraph 28 isDEN IED.

    29.DENIED.Defendantsdo nothavethe suftk ientinformation to fonnulate an answerto
       paragraph 29;thereforethe Defendantsresponse to paragraph 29 isDEN IED.

              i)     DENIED.Defendantsdonothavethesuftkientinfonnationtofonnulate
                     ananswertosub-paragraphi);thereforetheDefendantsresponseto sub-
                     paragraphi)isDENIED.
              ii)    DENIED.Defendantsdonothavethesuffkientinformationtoformulate
                     ananswerto sub-paragraphii);thereforetheDefendantsresponsetosub-
                     paragraph ii)isDENIED.
              iii)   Defendantsdonothavethesufticientinfonnationtoformulateananswer
                     tosub-paragraphiii);thereforetheDefendantsresponsetosub-paragraph
                     iii)isDENIED.
              iv)    DENIED.Defendantsdonothavethesufficientinfonnationtoformulate
                     ananswertosub-paragraphivl'  ,thereforetheDefendantsresponseto sub-
                     paragraph iv)isDENIED.
              v)     DENIED.Defendantsdonothavethesuffkientinfonnationtoformulate
                     ananswertosub-paragraphv);thereforetheDefendantsresponsetosub-
                     paragraphv)isDENIED.
              vi)    DENIED.Defendantsdonothavethesufficientinformationtofonnulate
                     ananswerto sub-paragraphvi);thereforetheDefendantsresponsetosub-
                     paragraphvi)isDENIED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 5 of 19




               vii) DENIED.Defendantsdo nothavethesuftkientinformationtoformulate
                     ananswertosub-paragraph vii);thereforetheDefendantsresponsetosub-
                     paragraphvii)isDENIED.
               viii) Defendantsdonothavethesufficientinfonnationto formulateananswer
                     to sub-paragraphviii);thereforetheDefendantsresponsetosub-paragraph
                     viii)isDENIED.

    30.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
       paragraph 30;thereforetheDefendantsresponseto paragraph 30 isDENIED .

    31.DENIED.Defendantsdo nothavethe sufficientinformation to fom mlatean answerto
       paragraph 31;thereforetheDefendantsresponseto paragraph 31isDENIED.

    32.DENIED.Defendantsdo nothavethe sufficientinformation to form ulatean answerto
       paragraph 32;thereforethe Defendantsresponse to paragraph 32 isDEN IED.

    33.DENIED.Defendantsdo nothavethe sufticientinfonnation to form ulatean answerto
       paragraph 33;thereforethe Defendantsresponseto paragraph 33 isDENIED.

    34.DENIED.Defendantsdo nothavethe sufficientinfonnation to form ulatean answerto
       paragraph 34;thereforetheDefendantsresponseto paragraph 34 isDENIED.

    35.DENIED.Defendantsdo nothave the suftk ientinformation to fonnulatean answerto
       paragraph 35;thereforethe Defendantsresponse to paragraph 35 isDEN IED.

    36.DENIED.Defendantsdo nothavethe sufticientinformation to form ulatean answerto
       paragraph 36;thereforethe Defendantsresponseto paragraph 36 isDENIED.

    37.DENIED. Defendantsdo nothavethe sufficientinformation to formulate an answerto
       paragraph 37;thereforetheDefendantsresponse to paragraph 37 isDENIED.

    38.DENIED Defendantsdo nothave the sufticientinform ation to formulate an answerto
       paragraph 38;thereforetheDefendantsresponseto paragraph 38 isDENIED.

    39.D EN IED .D efendants do nothave the sufficientinform ation to form ulate an answ erto
       paragraph 39;therefore the D efendants response to paragraph 39 is DEN IED .

    40.D EN IED .D efendants do nothave the sufficientinform ation to form ulate an answ erto
       paragraph 40;therefore the D efendants response to paragraph 40 is D EN IED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 6 of 19




    41.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
       paragraph 41;thereforetheDefendantsresponseto paragraph 41isDENIED.

    42.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
       paragraph 42;thereforetheDefendantsresponse to paragraph 42 isDENIED.

    43.DENIED. Defendantsdonothavethe sufficientinfonnation to formulate an answerto
       paragraph 43;thereforetheDefendantsresponseto paragraph 43 isDENIED.

    44.DENIED.Defendantsdo nothave the sufficientinform ation to form ulatean answerto
       paragraph 44;thereforethe Defendantsresponse to paragraph 44 isDEN IED.

    45.DENIED.Defendantsdo nothave the sufficientinform ation toform ulatean answerto
       paragraph 44;thereforethe Defendantsresponse to paragraph 44 isDEN IED.

    46.DENIED.Defendantsdo nothavethe sufficientinformation to form ulatean answerto
       paragraph 46;thereforethe Defendantsresponse to paragraph 46 isDEN IED.

    47.DENIED.Defendantsdo nothavethe suftk ientinfonnation to formulatean answerto
       paragraph 47;thereforethe Defendantsresponseto paragraph 47 isDENIED.

    48.DENIED.Defendantsdo nothave the suftk ientinformation to formulatean answerto
       paragraph 48;thereforethe Defendantsresponse to paragraph 48 isDEN IED.

    49.DENIED.Defendantsdo nothavethe suftk ientinformation to formulate an answerto
       paragraph 49;thereforetheDefendantsresponse to paragraph 49 isDENIED.

    50.DENIED.Defendantsdo nothavethesuftk ientinformation to formulate an answerto
       paragraph 50;thereforetheDefendantsresponseto paragraph 50 isDEN IED.

     51.DENIED.Defendantsdo nothavethesufficientinformation to formulate an answerto
        paragraph 51;thereforetheDefendantsresponsetoparagraph 51isDENIED.

     52.D EN IED .D efendantsdo nothave the sufûcientinfonnation to form ulate an answ erto
        paragraph 52;therefore the D efendants response to paragraph 52 is D EN IED .

     53.D EN IED .D efendantsdo nothave the sufficientinform ation to form ulate an answ erto
        paragraph 53;thereforetheDefendantsresponseto paragraph 53 isDENIED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 7 of 19



    54.DENIED.Defendantsdo nothavethe sufficientinform ation to form ulatean answerto
       paragraph 54;thereforethe D efendantsresponse to paragraph 54 is DEN IED .

    55.DENIED.Defendantsdo nothavethe sufficientinformation to fonnulatean answerto
       paragraph 55;thereforetheDefendantsresponse to paragraph 55 isDENIED.

    56.DENIED.Defendantsdo nothavethe sufficientinformation to form ulatean answerto
       paragraph 56;therefore the D efendants response to paragraph 56 is DEN IED .

    57.DENIED.Defendantsdo nothavethe sufficientinformation to form ulate an answ erto
       paragraph 57;thereforetheDefendantsresponseto paragraph 57 isDENIED.

    58.DENIED.Defendantsdo nothavethe sufficientinformation to fonnulate an answerto
       paragraph 58;thereforetheDefendantsresponseto paragraph 58 isDENIED.

     59,DENIED.Defendantsdo nothavethesufficientinfonnation to formulate an answerto
        paragraph 59;thereforetheDefendantsresponsetoparagraph 59 isDENIED.

    60.DENIED.Defendantsdo nothavethesufticientinformation to fonnulate an answerto
       paragraph 60;thereforetheDefendantsresponseto paragraph 60 isDEN IED.

    61.DENIED.Defendantsdo nothavethe suftk ientinformation to formulatean answerto
       paragraph 61;thereforetheDefendantsresponseto paragraph 61isDEN IED.

                                         CO UN T I

    62.Defendantshereby incom orateby referencetheaboveparagraphsasiffully setforth
       herein atlength.
    63.DENIED .Defendantsdo nothavethesufficientinformation to fonnulate an answerto
       paragraph 63;thereforetheDefendantsresponseto paragraph 63 isDEN IED.

     64.D EN IED .D efendantsdo nothave the sufficientinfonnation to fonnulate an answ erto
        paragraph 64;thereforetheDefendantsresponseto paragraph 63 isDENIED.

     65.D EN IED .D efendants do nothave the suffcientinform ation to form ulate an answ erto
        paragraph 65;thereforetheDefendantsresponseto paragraph 65 isDENIED.

     66.D EN IED .D efendantsdo nothave the sufficientinform ation to form ulate an answ erto
        paragraph 66;thereforetheDefendantsresponsetoparagraph 66 isDENIED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 8 of 19




     67.DENIED .Defendantsdo nothavethesufficientinform ation to fom mlatean answexto
        paragraph 67;thereforetheDefendantsresponseto paragraph 67 isDENIED.

                                    COUNT 11

     68.Defendantshereby incom oratetheaboveparagraphsby referenceasiffully setforth
        herein atlength.

     69.DENIED.Defendantsdo nothavethesufscientinformation to formulate an answerto
        pazagraph 69;therefore the D efendantsresponse to paragraph 69 isD EN IED.

     70.DENIED .Defendantsdo nothavethesufficientinformation to formulate an answerto
        paragraph 70;thereforetheDefendantsresponseto paragraph 70 isDENIED.

     71.DENIED .Defendantsdo nothavethesufticientinfonnationto fonnulatean answerto
        paragraph 71;thereforetheDefendantsresponseto paragraph 71isDENIED.

     72.DENIED.Defendantsdo nothavethesufticientinform ation to form ulatean answerto
        paragraph 72;thereforetheDefendantsresponseto paragraph 72 isDENIED.

     73.DENIED .Defendantsdo nothavethesufficientinform ation to formulate an answerto
        paragraph 73;thereforetheDefendantsresponseto paragraph 73 isDENIED.

                                 COUNT IIl
     74.Defendantshereby incorporatethe aboveparagraphsbyreferenceasiffully setforth
        herein atlength.

     75.DEN IED .D efendantsdo nothave the sufficientinform ation to form ulate an answ erto
        paragraph 75;thereforetheDefendantsresponseto pazagraph 75 isDENIED .

     76.DENIED.Defendantsdo nothavethesufficientinform ation to form ulatean answerto
        paragraph 76;thereforetheDefendantsresponseto paragraph 76 isDENIED.

     77.DENIED.Defendantsdo nothavethesuffcientinform ation to form ulatean answerto
        paragraph 77;therefore the D efendantsresponse to paragraph 77 is DEN IED .

     78.D EN IED .Defendantsdo nothave the sufticientinfonnation to form ulate an answerto
        paragraph 78;therefore the D efendantsresponse to paragraph 78 is DEN IED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 9 of 19




     79.DENIED.Defendantsdo nothavethe sufficientinformation to formulate an answerto
        paragraph 79;thereforetheDefendantsresponseto paragraph 79 isDENIED.

    80.DENIED.Defendantsdo nothave the sufficientinform ation to fonnulatean answerto
       paragraph 80;therefore the D efendants response to paragraph 80 is DEN IED .

    81.DENIED.Defendantsdo nothavethe sufticientinfonnation to form ulatean answerto
       paragraph 81;thereforetheDefendantsresponse to paragraph 81isDEN IED.

    82,DENIED.Defendantsdo nothave the sufficientinformation to form ulatean answerto
       paragraph 82;therefore the Defendants response to paragraph 82 is DEN IED .

    83.DENIED.Defendantsdo nothavethe sufficientinfonuation to formulatean answerto
       paragraph 83;thereforetheDefendantsresponse to paragraph 83 isDEN IED.

     84.DENIED.Defendantsdo nothavethe sufticientinformation to form ulatean answerto
        paragraph 84;thereforetheDefendantsresponseto paragraph 84 isDEN IED.

                                             C O U NT IV

        Defendantshereby incorporatetheaboveparagraphs(1-84)byreferenceasiffullyset
        forth herein atlength.H owever.itshould benoted thatPlaintiffs'next45
        (approxim atelv)are com pletelv outofnum ericalorder.Defendantwillnum bere-ac   --
                                                                                         h
        response accordinz to the num bersthatshould be renected in Plaintiffcom plainf.

     85.Defendantshereby incom oratetheaboveparagraphsby referenceasiffully setforth
        herein atlength.

     86.DENIED.Defendantsdo nothavethesufficientinfonnation to formulate an answerto
        paragraph 86;thereforetheDefendantsresponseto paragraph 86 isDEN IED.

     87,DENIED.Defendantsdo nothavethesufficientinformation to fonnulate an answerto
        paragraph 87;thereforetheDefendantsresponseto paragraph 87 isDENIED.

     88.D EN IED .D efendantsdo nothave the sufficientinform ation to fonnulate an answ erto
        paragraph 88;thereforetheDefendantsresponseto paragraph 89 isDENIED.

     89.D EN IED .D efendantsdo nothave the sufficientinfonnation to form ulate an answ erto
        paragraph 89;thereforetheDefendantsresponsetoparagraph 89 isDENIED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 10 of 19



     90.DENIED.Defendantsdo nothavethesufticientinform ationto fonnulatean answerto
        paragraph 90;therefore the D efendants response to paragraph 90 is D EN IED .

     91.DENIED .Defendantsdo nothavethesufficientinfonnation to formulatean answerto
        paragraph 91;thereforetheDefendantsresponseto paragraph 91isDENIED .

                                      C O U NT V

     92.Defendantshereby incom oratethe aboveparagraphsbyreferenceasiffully setforth
        herein atlength.

     93.DENIED .Defendantsdo nothavethesufticientinform ation to fonnulatean answerto
        paragraph 93;thereforetheDefendantsresponseto paragraph 93 isDENIED.

     94.DENIED.Defendantsdo nothavethesufticientinform ation to fonnulatean answerto
        paragraph 94;thereforetheDefendantsresponseto paragraph 94 isDENIED.

     95. DEN IED.Defendantsdonothavethe sufficientinform ation to form ulatean answerto
        paragraph 95;therefore the D efendantsresponse to paragraph 95 isD EN IED .

     96.DENIED .Defendantsdo nothavethesuftk ientinfonnationto fonnulatean answerto
        paragraph 96;thereforetheDefendantsresponseto paragraph 96 isDENIED .

     97.DENIED .Defendantsdo nothavethesuftk ientinfonnationto fonnulatean answerto
        paragraph 97;thereforetheDefendantsresponseto paragraph 97 isDENIED .

     98.DENIED .Defendantsdo nothavethesuftk ientinform ation to fonnulatean answerto
        paragraph 98;thereforetheDefendantsresponseto paragraph 98isDENIED.

     99.DENIED.Defendantsdo nothavethesufticientinform ation to fonnulatean answerto
        paragraph 99;therefore the D efendantsresponse to paragraph 99 isD EN IED .

     IOO.DENIED.Defendantsdo nothavethesufficientinfonnation to form ulatean answerto
        pr agraph 100;therefore the D efendantsresponse to paragraph 100 is DEN IED .

     101.DENIED.Defendantsdo nothavethesuftk ientinform ationto formulatean answerto
        paragraph 101;therefore the Defendantsresponse to paragraph 101 is DEN IED .

     102.DENIED .Defendantsdo nothavethesufficientinform ation to form ulatean answerto
        paragraph 102;therefore the Defendantsresponse to paragraph 102 is DEN IED .
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 11 of 19




     103.DENIED.Defendantsdonothavethe suffcientinformation to formulatean answerto
        paragraph 103;thereforetheDefendantsresponse to paragraph 103 isDEN IED.

                                   CO UNT Vl

     104.Defendantshereby incom oratethe aboveparagraphsbyreference asiffully setforth
        herein atlength.

     105.DENIED.Defendantsdo nothavethesufficientinfonnation to formulatean answerto
        paragraph 105;thereforetheDefendantsresponseto paragraph 105 isDENIED.

     IO6.DENIED .Defendantsdo nothavethesufficientinfonnation to formulatean answerto
        paragraph 106;thereforetheDefendantsresponseto paragraph 106 isDENIED.

     107.DEN IED.Defendantsdo nothavethe sufficientinfonnation to form ulatean answerto
        paragraph l07;thereforetheDefendantsresponseto paragraph 107 isDENIED.

     108.DEN IED.Defendantsdo nothavethe sufficientinfonnation to form ulatean answerto
        paragraph 108;therefore the D efendants response to paragraph 108 is D EN IED .

     IO9.DENIED.Defendantsdo nothavethesuftk ientinfonnation to form ulatean answerto
        paragraph 109;thereforetheDefendantsresponse to paragraph 109 isDEN IED.

     1IO.DEN IED.Defendantsdo nothavethe suffk ientinform ation to form ulatean answerto
        paragraph 1l0;thereforetheDefendantsresponseto paragraph 110 isDENIED.

     11I.DEN IED.Defendantsdonothavethe sufticientinform ation to fom mlatean answerto
        paragraph 111;thereforetheDefendantsresponseto paragraph 111isDEN IED.

     1IZ.DEN IED.Defendantsdo nothave the sufficientinfonnation to form ulatean answerto
        paragraph 112;thereforetheDefendantsresponseto parar aph 112 isDENIED.

                                    C O UN T V lI

     113.Defendantshereby incorporate the above paragraphs by reference as iffully setforth
        herein atlength.

     114.D EN IED .Defendants do nothave the sufficientinform ation to form ulate an answ erto
        paragraph 114.
                     ,thereforetheDefendantsresponseto paragraph 114 isDENIED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 12 of 19




     1IS.DENIED.Defendantsdo nothavethe sufficientinformation toform ulatean answerto
        paragraph 115;thereforetheDefendantsresponseto paragraph 115 isDENIED.
     116.DENIED.Defendantsdo nothavethesufficientinfonnation to form ulatean answerto
        paragraph 116;thereforetheDefendantsresponse to paragraph 116 isDENIED.

     117.DENIED.Defendantsdo nothavethesufficientinformation to formulatean answerto
        paragraph 117;thereforetheDefendantsresponse to paragraph 117 isDEN IED.

                                  COUNT VIIl

     1l8.Defendantshereby incorporatethe aboveparagraphsbyreferenceasiffully setforth
        herein atlength.

     119.DENIED.Defendantsdo nothavethesufficientinform ation to form ulatean answerto
        paragraph 119;thereforethe Defendantsresponse to paragraph 119 isDEN IED.

     IZO.DENIED.Defendantsdo nothavethesufficientinform ation to form ulatean answerto
        paragraph 120;thereforethe Defendantsresponse to paragraph 120 isDEN IED.

     121.DENIED.Defendantsdo nothavethesufficientinfonnation to form ulatean answerto
        paragraph 121)thereforetheDefendantsresponseto paragraph 121 isDENIED.

     122.DENIED.Defendantsdo nothavethesufficientinfonnation to form ulatean answerto
        paragraph 122;thereforetheDefendantsresponse to paragraph 122 isDENIED.

     123.DENIED.Defendantsdo nothavethesufticientinform ation to fonnulatean answerto
        paragraph 123;thereforetheD efendantsresponse to paragraph 123 isDEN IED.

                                   CO UNT IX

     124.Defendantshereby incom oratethe aboveparagraphsbyreference asiffully setforth
        herein atlength.

     125.DEN IED .D efendantsdo nothave the suftk ientinform ation to fonnulate an answ erto
        paragraph 125;thereforetheDefendantsresponseto paragraph 125 isDENIED.

     126.DEN IED .D efendantsdo nothave the suftk ientinform ation to fonnulate an answerto
        paragraph 126;thereforetheDefendantsresponseto paragraph 126 isDEN IED.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 13 of 19



     127.DENIED.Defendantsdo nothavethe suffcientinfonnation to form ulatean answerto
        paragraph 127)thereforetheDefendantsresponseto paragraph 127 isDENIED .

     128.DENIED.Defendantsdo nothave the sufficientinformation to form ulatean answerto
        paragraph 128;thereforetheDefendantsresponseto paragraph 128 isDENIED .

     129.DENIED.Defendantsdo nothavethe sufficientinformation to fonnulatean answerto
        paragraph 129;therefore theDefendantsresponseto paragraph 129 isDENIED .

     130.DENIED.Defendantsdo nothavethe sufficientinformation to formulatean answerto
        paragraph 130;thereforetheDefendantsresponseto paragraph 130 isDENIED.

     131.DENIED.Defendantsdo nothavethe sufficientinfonnation to formulate an answerto
        paragraph 131;therefore theDefendantsresponseto paragraph 131 isDENIED.

     132.DENIED.Defendantsdo nothavethe sufficientinfonnation to formulate an answerto
        paragraph 132;therefore the Defendantsresponse to paragraph 132 isDENIED.


                                        N EW M A TTER

     133.Any and a11claim sand/orcrossclaim sarebarred by laches.

     134.Any and a1lclaim sand/orcrossclaim sarebarred by thestatuteoflim itations.

     135.Any and a11claim sand/orcrossclaim sarebarred by viacom parativenegligence act
        and/orcontributory negligence.

     136.Any and a1lclaim sand/orcrossclaim sarebarred by novation.

     137.Answering Defendantowed no duty to the Plaintiff.

     138.Answering Defendantbreachedno duty to thePlaintiff.

     139.Any and allclaim sand/orcrossclaimsare barred by accord and satisfaction.

     140.ThePlaintiffand/orCo-Defendanthave failed to negotiate in good faith and/ormitigate
        dam ages.

     141.Any and alldamagesallegedly sustained by the Plaintiffwere theresultofactionsof
        third-parties overw hom the answ ering Defendanthad no control.

     142.Plaintiffisbarred from asserting the instantactionsbecause ofthe doctrine ofR es
        Judicata orequitable estoppel.
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 14 of 19




                                AFFIRM ATIVE DEFENSES
  Having answered the Complaint,theDefendants,Larry Allouche and AdelLLC,Pro Se,files
  and assertsthe following enumerated Affirm ative Defenses.

                             1.FIR ST A FFIRM A TIV E D EFEN SE
  Asthe FirstAffinnative Defense the DefendantsassertaFailureto Statea Causeof
  Action upon which reliefcan begranted,asthePlaintiffhasfailed to sufficiently pleada basis
  upon which reliefcan be granted.The Plaintifffailsto allege w ith speciticity any factual
  allegationsto establish the requisiteelements.The Plaintifffailsto setforth ultimatefactsto
  show thatthePlaintiffisentitled to relief.

                         ll.SEC O N D A FFIR M A TIV E D EFEN SE
  A sthe SecondAffirmativeDefense,the Defendants,assertUnclean Hands.Theactions
  ofthePlaintiffshould barrecovery in thisaction.ThePlaintiffswrongfulconductprecludesit
  from seekingreliefand theclaim should bedism issed.

                         111.SE LE CTIV E ENFO R C EM EN T
  AstheThird Affirmative DefensetheDefendantsassertSelectiveEnforcementofthe
  Covenantsand Docum entsby thePlaintiff.ThePlaintiffsselective enforcem entofthe
  Covenantsand Docum entswithin the comm unity isacom pletebarto the enforcementofthe
  Covenantsand Docum entsagainsttheDefendants.

                 IV .FO UR TH A FFIR M ATIV E TIVE D EFE NSE
  AstheFourth Aftirm ativeDefense,theDefendantsassertsthatPlaintiffsdam ageswere
  caused,in whole orin part,asaresultofPlaintiffsown negligence,therefore,Plaintiffs
  recovery,ifany,should be proportionally diminished by theDoctrineofCom parative
  N egligence.

                           V.FIFTH A FFIR M A TIV E DE FEN SE
  Asthe Fifth Affinnative Defense,the Defendantsassertsthatthe Plaintifffailed to
  mitigateany dam agesallegedly sustained.Assuch,any damagesactually sustained bythe
  Plaintiffshould bereduced proportionally forthefailttreto mitigate such losses.

                          V I.SIX TH AFFIRM A TIV E D EFEN SE
  AstheSixthAftirmativeDefense,theDefendantsstatethattheallegedinjuriestothe
  Plaintiffwerecaused in wholeorin partby thenegligenceofthird partiesoverwhom the
  Defendanthad no control.ThePlaintiffsclaim sagainsttheDefendantsmustthereforebe
  reduced in proportion to the negligence ofthird parties.

                     VII.SEVE NTH AFFIRM AT IV E D EFEN SE
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 15 of 19



  Asthe Seventh AftirmativeDefense,theDefendantsassertthatwhiletheDetendants
  denythatthePlaintiffisentitled to any recovery whatsoever,to theextentthatthe Plaintiffs
  alleged dam agesare caused in wholeorinpartbythird partieswho arenotpartiesto thisaction,
  liability shallbe apportioned according to fault,irrespective ofwhethersuch thirdpartiesbecome
  partiesto thisaction

                          V lII.EIG H TH A FFIRM A TIV E D EFEN SE
  Asthe Eighth Affirm ativeDefense,the Defendantsassertthatany dnmagesallegedby the
  Plaintiffweretheresultofinterveningorsuperseding events,factors,occurrencesorconditions,
  which werein no way caused orcontributed to by the Defendants,therefore,the Defendantsare
  notliable hencedefeatingPlaintiffsclaim .

                       IX N IN TH AFFIRM AT IV E TIVE DE FEN SE
  AstheNinthAffirmativeDefense,theDefendantsstatethatthealleged injuriestothe
  Plaintiffwerecaused in whole orin pat'tby thenegligenceofthird partiesoverwhom the
  Defendantshad no control.The Plaintiffsclaim sagainsttheDefendantsm ustthereforebe
  reduced in proportion to thenegligenceofthird parties.

                          X TENTH A FFIR M A TIV E D EFEN SE
  AstheTenth Affirmative Defense,the DefendantsassertEstoppeland statethatthe
  Plaintiffisbarred,in whole orin part,from recovery to theextentthatitoritsagentsorreal
  partiesin interesthavemadestatementsortaken actionswhich estop them from assertingthe
  claim s

                     XI.ELEV EN TH A FFIR M A TIVE DEFEN SE
  AstheEleventh affinnative defense,theDefendantsassertthatthe Plaintiffsclaim sare
  fraudulent,in thatPlaintiffdeliberately failed to fully and faithfullyperform itsduties,to the
  detrimentoftheDefendants,and isthereforenotentitled to any ofthereliefordnm agessought
  in
  itscomplaint.

                         X1I.TW ELFTH AFFIR M A TIV E D EFEN SE
  Asthetwelhh affirm ativedefense,the Defendantsassertillegality asthe Plaintiffsclaim s
  arebarred,in whole orin part,by thedoctrineofillegality in thatthe contractfonning the basis
  ofPlaintiffscausesofactionviolatesthe1aw ofthe StateofFlorida,assetforth in the
  Defendant'scounterclaims.Plaintiffs'claimsarefurtherbarred by illegality arising from
  Plaintiffsfailureto complywith rulesand regulationsprom ulgated by the StateofFlorida.

                        X Ill.TH IR TEENT H A FFIR M A TIV E D EFEN SE
  Asthethirteenth aftinnativedefense,theDefendantsassertPaym ent.Before
  comm encementofthisaction,Defendantsdischargedplaintiffsclaim ,and each item ofit,by
  paymentofthem onthly assessm ents.

                   M V FO UR TEEN TH A FFIRM A TIV E D EFEN SE
  AstheFourteenth aftirm ativedefense,theDefendantsassertthatthePlaintiffsclaim s
  mustfailasthePlaintifffailedtocomplywithRule 1.130(a)oftheFloridaRulesofCivil
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 16 of 19



  Proctdurewhich statesin pertinentpart,''Al1bonds,notes,billsofexchange,contracts,accounts,
  ordocumentsupon which action may be broughtordefensem ade,ora copy thereofora copy of
  theportionsthereofm aterialtothepleadings,shallbe incorporated in orattached to the
  Pleading.''

                        XV .FIFT EENT H A FFIR M A TIV E D EFEN SE
  AstheFiheenth affinnative defense,theDefendantassertsthatPlaintiffsdam ages,if
  any,werecaused,in wholeorin parq asaresultofPlaintiffsown negligenceand/oradions,
  therefore,the Plaintiffsrecovery,ifany,should beproportionallydiminished.

                R ESER V AT IO N O F R IG H T TO SU PPLEM EN T D EFEN SES
  The factshaving notbeen fully developed,Defendantsaffirmatively plead any ofthe
  followingdefensesthatm ay becom eapplicableto thisaction:accord and satisfaction,arbitration
  and award,assumption ofrisk,coercion.contract,contributorynegligence,dischargein
  bankruptcy,duress,econom icduress,election ofremedies,estoppel,failtlreofconsideration,
  illegality,injuryby fellow servant,laches,license,payment,release,resjudicata,satisfaction,
  statuteoffrauds,waiver,thefailureofplaintiffto m itigatedam agesortakereasonablestepsto
  avoid damages,the failureofplaintiffto exercise ordinarycare,and anyotherm atterconstituting
  an avoidanceoraffirmative defense.
  The Defendants,reservetherightto supplem entthisAnswerwith any additional
  Affinuative Defensesthey m ay assert.




  oate       # *V-5u-zdt:                                           3.
       -

                                                         .'
                                                          '     K
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 17 of 19




                                      V ER IFIC ATIO N


  Iverifythatthe statem entsmadein thiscom plaintaretrue and correct.Iunderstand thatfalse

  Statementshereinaremadesubjecttothepenaltiesof28U.S.C.j1746relatingto
  unsworn falsification to authorities.




  oate A JJ -ço -eolcg
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 18 of 19
*




                                CERTIFICATION OF SERVICE


           Ihereby certify thatIhave this30thday ofN ovem ber, 2020 Iserved a copy ofthe
    foregoingdocumentupon theperson in themnnnerindicated below :


          FedEx ExpressDelivery



                             TH E BERN STEIN LA W FIRM
                             M ichael1.Bernstein
                             Jordan C.K aplan
                             3050 Biscayne Boulevard,Suite 403
                             M iam i,Florida 33137



    DateA vp'-5a'-zzplo
Case 1:20-cv-23159-AMC Document 13 Entered on FLSD Docket 12/01/2020 Page 19 of 19




                                                                             .   w . =.              ,
                             2....w......-'   x'w... ...... .
                       .<   ...                                                                  '                 .




                              AlkntnpnfFedExëxpfess*shippingIabelhera.
                                                                                                     . .


                                                                                                                   'è
                                                                                                                       j
                                                                                                                       ,




         821.1sjjjjjjj (s7o)a4l-1:1c jjjrsjkrj:ajojkvzû                                                    l       c
         ea1IBeETHsr                 cAD:sgaaisazssFoalal                                                  z
                                                                                                           y       (
         22%5Iï2l)%s                 B'L:-CRED'TCARD                                                  -    l!
        10 U$ DISTRICT ZOURT CLEBK                                                                         #
            US DISTRICT COURT                                                                              0,
                                                                                                           !:
            4û2 N M IAM lA7E                                                                               a
                                                                                                           l/,

             MIAMIFL3212:
          j
          jjj)803-34%
          pQt
          -- .     .   - .. . ..-       .
                                                      REF,          -i
                                                                    7 :P!
                                                                        .l           .
        Il111111111111111111111111lIlI
                                     1lIlIl11111Illlj111IlIl
                                  1                             l
                                                                             s 4i              FndEx
                                  11                            )                                EX;r***
                   1
                   d
                     !                                          k
                                                                1
                                                                                          1                )'
                                                                                                           G7  .
                                    '
                                               j
                                               ,                         i                                '11
                  f               ,4-ï!
                                      ik
                                       d-                           ', .
                                                                       i
                                                                       I?                                  I
                                                                                                           j
                                                                                                           q
                                                                                                           t   ,




        r
        ll
         -r
          -t
           n229622162i61                                               TLEû8l
                                                                       Fhl -T2t1C2/E
                                                                                  E2FyI
                                                                                     12:
                                                                                       321
                                                                                       CFT1

         XH M PBA                                                                             ,.---
                                                                                                  3312
                                                                                                     11)'


                 11111111111111111111111-
                                        .
